DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of in the reply filed on 14 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Group I (Claims 1-6, 14, 15, 17, 18 and 20) in the reply filed on 14 March 2022 is acknowledged.  The traversal is on the ground(s) that non-elected group now depends on elected claim 1. This is found persuasive and Restriction dated 12 January 2022 has been withdrawn. 
As a result, claims 1-15 and 17-20 are pending in current application.

If statements
As a preliminary matter, "if" statements are noted in the claims. It has been held that steps followed by "if" condition need not be performed in the event that the condition is not met (Ex parte Randal C. Schulhauser; Appeal 2013-007847). Therefore the steps followed by the "if" statements may not be given patentable weight (Please refer to MPEP 2111.04. II).

Specification
The disclosure is objected to because of the following informalities:
The use of the term WI-FI, which is a trade name or a mark used in commerce, has been noted in this application (Specification dated 27 August 2020, p. 21, line 20). The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
  Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 19 depends on claim 17, wherein claim 19 is a method claim depending on apparatus claim17. It is unclear which method is claim 19 depending upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avnu Alliance™ Best Practices Theory of Operation for TSN-enabled Systems Applied to Industrial Markets, Revision 1.0, by Gardiner, dated 28 February 2017 (hereinafter Avnu) in view of Bush et al. (US 2018/0006956 A1, hereinafter Bush).

Regarding claims 1 and 18, Avnu discloses an apparatus (p. 36, Fig. 11) and a method (p. 2-4, Introduction), the apparatus comprising at least one processor and at least one memory containing computer program code, the at least one processor, with the at least one memory and the computer program code (the apparatus as disclosed by Avnu inherently includes arrangement of processor and memory programmed with instructions to be executed by the processor), being arranged to cause the apparatus to: 
trigger a terminal of a wireless network to establish a control session to a translator device via the wireless network (p. 20, section 3.1.2, using IEEE 802.11 (WI-FI) for connections; p. 34, section 4.1, translate between 802.1AS gPTP in the TSN-enabled network); 
provide a control port to a station of a network (p. 8, Traffic class, “each traffic class has a one-to-one correspondence with a specific outbound queue for that Port”); and 
forward at least one of a first message from the station received on the control port via the control session to the translator device and a second message received via the control session from the translator device to the station (p. 25, section 3.3 and p. 37, section 4.2, Step 4, time-sensitive stream is forwarded according to ports).
	Avnu does not expressly disclose the port is provided to a station of a wireline network.
	In an analogous art, Bush discloses a time-sensitive network (paragraph 29) with network nodes connected via wired connection (paragraph 34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the apparatus for forwarding data in time-sensitive network as disclosed by Avnu to enable devices to communicate via wired connections as an alternative connection option.

Regarding claim 3, Avnu in view of Bush further discloses the at least one processor, with the at least one memory and the computer program code, are further arranged to cause the apparatus to: monitor if device physical port information is received via the control session; and forward the device physical port information to the station if the device physical port information is received (see Avnu, p. 25, section 3.3 and p. 37, section 4.2, Step 4, time-sensitive stream is forwarded according to ports).

Regarding claim 5, Avnu in view of Bush further discloses the at least one processor, with the at least one memory and the computer program code, are further arranged to cause the apparatus to: monitor if a bridge configuration parameter is received via the control session; and configure a data port according to the bridge configuration parameter, wherein the data port is configured for data transmission to and from the station (p.25, section 3.3, bridge configuration).

Regarding claim 20, Avnu in view of Bush further discloses a computer program product comprising a non-transitory computer readable medium and a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out the method according to claim 18 (the apparatus as disclosed by Avnu inherently includes arrangement of processor and memory programmed with instructions to be executed by the processor).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avnu in view of Bush as applied to claim 1 above, and further in view of Pratt et al. (US 2008/0273486 A1, hereinafter Pratt).

Regarding claims 14 and 15, Avnu in view of Bush discloses the limitations of claim 1 as applied above. Avnu in view of Bush further discloses bridges are configured to provide communication for end stations (see Avnu, p. 24).
Avnu and Bush do not expressly disclose the at least one processor, with the at least one memory and the computer program code, are further arranged to cause the apparatus to: translate at least one of commands received from a bridge and a station, respectively, of a wireline network into corresponding commands to a wireless network and commands received from the wireless network into corresponding commands to the bridge and the station, respectively, of the wireline network, wherein from a perspective of the wireless network, the commands directed to the wireless network are commands from an application function running on the wireless network and the commands received from the wireless network are commands to the application function, wherein the at least one processor, with the at least one memory and the computer program code, are further arranged to cause the apparatus to: translate at least one of messages received from the bridge and the station, respectively, of the wireline network into corresponding messages to the wireless network and messages received from the wireless network into corresponding messages to the bridge and the station, respectively, of the wireline network, wherein from the perspective of the wireless network, the messages directed to the wireless network are messages from a packet data network communicating with the wireless network and the messages received from the wireless network are messages to the packet data network..
	In an analogous art, Pratt discloses a wireless protocol adapter provides bidirectional translation between wired and wireless protocols (paragraphs 7 and 8), wherein data is communicated in packet data network (paragraphs 39 and 55. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Avnu in view of Bush to translate commands between wired and wireless interfaces as disclosed by Pratt to allow commands to be communicated between wired and wireless devices.
	
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avnu in view of Bush as applied to claim 1 above, and further in view of WO 2018/182688 A1 (hereinafter WO’688).

Regarding claim 17, Avnu in view of Bush discloses the limitations of claim 1 as applied above. Avnu in view of Bush discloses a time sensitive network (TSN) (see Avnu, p. 2, Introduction). 
Avnu does not expressly disclose at least one of the wireline network is a time sensitive network, and the wireless network is a 3GPP network.
Bush discloses a time-sensitive network (paragraph 29) with network nodes connected via wired connection (paragraph 34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the apparatus for forwarding data in time-sensitive network as disclosed by Avnu to enable devices to communicate via wired connections as an alternative connection option.
Avnu and Bush do not expressly disclose the wireless network is a 3GPP network.
In an analogous art, WO’688 discloses a wired TSN network (paragraph 2 and 17) operating with 3GPP wireless network (paragraph 116). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wired TSN network as disclosed by Avnu in view of Bush in a 3GPP wireless network as disclosed by WO’688 to transmit time-sensitive data over 3GPP wireless network and thereby enhance connectivity.

Allowable Subject Matter
Claims 2, 4 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

King et al. (US 2004/0266478 A1) discloses a bridging adapter connects a wireless phone to a standard telephone line network to allow land-line based telephone system within structures to translate command functions and audio signals between the wireless phone and any land-line telephones on the phone line network (Abstract).

	Krishnamoorthy et al. (US 2007/0110083 A1) discloses a method for interfacing a first network using a first protocol with a second network using a second protocol can comprise receiving an event in the form of a first message from the first network, where the first message is encoded using the first protocol. The first message can be translated into a second message, where the second message is encoded using the second protocol (Abstract), wherein a source network can be provided a low-latency response to time-sensitive events (paragraph 27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645